  8:18-cr-00182-LSC-MDN Doc # 45 Filed: 05/11/20 Page 1 of 2 - Page ID # 136



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:18CR182

       vs.
                                                       MEMORANDUM AND ORDER
BRANDY CHILES,

                      Defendant.


       This matter is before the Court on the Defendant’s “Emergency Motion (Covid-19)

For Reduction of Sentence to Serve on Home Confinement under 18 USC 3582(c)(1)(A),”

ECF No. 44. The Defendant seeks a reduction or modification of her sentence pursuant

to 18 U.S.C. § 3582(c)(1)(A) as amended by Section 603 of the First Step Act, Pub. L.

No. 115-391, 132 Stat. 5194 (2018).

       In Section 603 of the First Step Act, Congress amended 18 U.S.C. § 3582(c)(1)(A)

to permit defendants to move a sentencing court for compassionate release “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

       The Defendant acknowledges that she has not exhausted her administrative

remedies within the Bureau of Prisons, and she argues that such exhaustion should be

unnecessary in emergency situations. She notes that she has hypertension and obesity

and is concerned about the potential spread of the coronavirus.
  8:18-cr-00182-LSC-MDN Doc # 45 Filed: 05/11/20 Page 2 of 2 - Page ID # 137




      The Court will not entertain the Defendant’s request for compassionate release

until she has complied with the prerequisites of 18 U.S.C. § 3582(c)(1)(A) as quoted,

above. Accordingly,



      IT IS ORDERED:

      1.     The Defendant’s “Emergency Motion (Covid-19) For Reduction of Sentence
             to Serve on Home Confinement under 18 U.S.C. 3582(c)(1)(A),” ECF No.
             44, is denied without prejudice to resubmission following proper exhaustion
             of administrative remedies; and
      2.     The Clerk will mail a copy of this Memorandum and Order to the
             Defendant at her last known address.


      Dated this 11th day of May 2020.
                                               BY THE COURT:
                                               s/Laurie Smith Camp
                                               Senior United States District Judge




                                           2
